DETAILED ACTION
This action is in response to application 17/231,167 filed on 04/15/2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 17-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,012,693 B2.
Furthermore, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.: 11,012,693 B2 claims:

Instant Application: 17/231,167
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 15/539,418
→ now US Patent No.: 11,012,693 B2
 Claim [17]:   A decoding method for decoding an encoded video on a per block basis, the decoding method comprising: decoding, for each of predetermined units of the encoded video, in a mutually associated manner, a target block which is subjected to a dequantization and identification information for identifying a quantization matrix set to be used to perform the dequantization on the target block, the quantization matrix set including a plurality of quantization matrices; and performing the dequantization on the target block using a quantization matrix selected from the quantization matrix set which has been identified by the identification information, wherein, when encoding a video to generate the encoded video: a quantization matrix set is selected, for each of the predetermined units of the video, from (i) an arbitrary quantization matrix set which is arbitrarily specified and is encoded and (ii) a plurality of default quantization matrix sets which have been respectively defined in advance, are not encoded, and are not included in a bitstream, and the selected quantization matrix set is set as the quantization matrix set to be used to perform quantization on a target block which is subjected to a quantization; each of the plurality of default quantization matrix sets includes at least a first quantization matrix for inter prediction and a second quantization matrix different from the first quantization matrix; and when the quantization matrix set which has been set is the arbitrary quantization matrix set, the arbitrary quantization matrix set is encoded, and when the plurality of default quantization matrix sets include a first set and a second set, respectively, as default quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.
Claim [1]: An encoding method for encoding a video on a per block basis, the encoding method comprising: setting, for each of predetermined units of the video, a quantization matrix set to be used to perform quantization on a target block, the quantization matrix set including a plurality of quantization matrices; performing the quantization on the target block using a quantization matrix selected from the quantization matrix set which has been set; and encoding, in a mutually associated manner, the target block which has been subjected to the quantization and identification information for identifying the quantization matrix set which has been set, wherein, in the setting: a quantization matrix set is selected, for each of the predetermined units of the video, from (i) an arbitrary quantization matrix set which is arbitrarily specified and is encoded and (ii) a plurality of default quantization matrix sets which have been respectively defined in advance, are not encoded, and are not included in a bitstream, and the selected quantization matrix set is set as the quantization matrix set to be used to perform the quantization on the target block; and each of the plurality of default quantization matrix sets includes at least a first quantization matrix for inter prediction and a second quantization matrix different from the first quantization matrix, in the encoding, when the quantization matrix set which has been set is the arbitrary quantization matrix set, the arbitrary quantization matrix set is further encoded, and when the plurality of default quantization matrix sets include a first set and a second set, respectively, as default quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.
Claim [18]:  The decoding method according to claim 17, wherein in the performing of dequantization, a quantization matrix suitable for a size of the target block is selected from the quantization matrix set which is identified by the identification information, and the dequantization is performed using the quantization matrix which has been selected.
Claim [2]: The encoding method according to claim 1, wherein in the performing of quantization, a quantization matrix suitable for a size of the target block is selected from the quantization matrix set which has been set, and the quantization is performed using the quantization matrix which has been selected.
Claim [19]: The decoding method according to claim 18, wherein quantization values each corresponding to a same high frequency vary between a quantization matrix included in the first set and suitable for the size of the target block and a quantization matrix included in the second set and suitable for the size of the target block.
Claim [3]: The encoding method according to claim 2, quantization values each corresponding to a same high frequency vary between a quantization matrix included in the first set and suitable for the size of the target block and a quantization matrix included in the second set and suitable for the size of the target block.
Claim [20]: The decoding method according to claim 17, wherein in the encoding: whether the arbitrary quantization matrix set is used or not is determined; either the arbitrary quantization matrix set or any one of the plurality of default quantization matrix sets is selected based on a result of the determination, as the quantization matrix set to be used to perform the quantization on the target block; and switching information indicating the result of the determination is encoded as at least part of the identification information.
Claim [4]: The encoding method according to claim 1, wherein in the setting: whether the arbitrary quantization matrix set is used or not is determined; and either the arbitrary quantization matrix set or any one of the plurality of default quantization matrix sets is selected based on a result of the determination, as the quantization matrix set to be used to perform the quantization on the target block, and in the encoding, switching information indicating the result of the determination is encoded as at least part of the identification information.
Claim [21]: The decoding method according to claim 17, wherein in the encoding, a quantization matrix set is selected from the plurality of default quantization matrix sets according to priority ranks assigned respectively to the plurality of default quantization matrix sets.
Claim [5]: The encoding method according to claim 1, wherein in the setting, a quantization matrix set is selected from the plurality of default quantization matrix sets according to priority ranks assigned respectively to the plurality of default quantization matrix sets.
Claim [22]: The decoding method according to claim 21, further comprising changing the priority ranks assigned respectively to the plurality of default quantization matrix sets.
Claim [6]: The encoding method according to claim 5, further comprising changing the priority ranks assigned respectively to the plurality of default quantization matrix sets.
Claim [23]: The decoding method according to claim 17, wherein each of the arbitrary quantization matrix set and the plurality of default quantization matrix sets includes at least a quantization matrix suitable for a first prediction mode and a quantization matrix suitable for a second prediction mode.
Claim [7]: The encoding method according to claim 1, wherein each of the arbitrary quantization matrix set and the plurality of default quantization matrix sets includes at least a quantization matrix suitable for a first prediction mode and a quantization matrix suitable for a second prediction mode.
Claim [24]: A decoding apparatus for decoding an encoded video on a per block basis, the decoding apparatus comprising: a decoder that decodes, in a mutually associated manner, a target block which has been subjected to a dequantization and identification information for identifying a quantization matrix set to be used to perform the dequantization on the target block, the quantization matrix set including a plurality of quantization matrices; and a dequantizer that performs the dequantization on the target block using a quantization matrix selected from the quantization matrix set which has been identified by the identification information, wherein, when encoding a video to generate the encoded video: a quantization matrix set is selected, for each of the predetermined units of the video, from (i) an arbitrary quantization matrix set which is arbitrarily specified and is encoded and (ii) a plurality of default quantization matrix sets which have been respectively defined in advance, are not encoded, and are not included in a bitstream, and the selected quantization matrix set is set as the quantization matrix set to be used to perform quantization on a target block which is subjected to a quantization; each of the plurality of default quantization matrix sets includes at least a first quantization matrix for inter prediction and a second quantization matrix different from the first quantization matrix; and when the quantization matrix set which has been set is the arbitrary quantization matrix set, the arbitrary quantization matrix set is encoded, and when the plurality of default quantization matrix sets include a first set and a second set, respectively, as default quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.
Claim [8]: An encoding apparatus which encodes an image on a per block basis, the encoding apparatus comprising: a setter which sets a quantization matrix set to be used to perform quantization on a target block, the quantization matrix set including a plurality of quantization matrices; a quantizer which performs the quantization on the target block using a quantization matrix selected from the quantization matrix set which has been set; and an encoder which encodes, in a mutually associated manner, the target block which has been subjected to the quantization and identification information for identifying the quantization matrix set which has been set, wherein the setter sets a quantization matrix as the quantization matrix set to be used to perform the quantization on the target block, the quantization matrix set being selected from a plurality of quantization matrix sets, the plurality of quantization matrix sets including (i) a first quantization matrix set which is arbitrarily specified and is encoded, and (ii) a plurality of second quantization matrix sets which have been respectively defined in advance, are not encoded, and are not included in a bitstream, each of the plurality of second quantization matrix sets includes a quantization matrix having quantization values different from quantization values of a quantization matrix included in any other one of the plurality of second quantization matrix sets, when the quantization matrix set which has been set is the first quantization matrix set, the encoder further encodes the first quantization matrix, and when the plurality of second quantization matrix sets include a first set and a second set, respectively, as second quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.
Claim [25]: A decoding apparatus for decoding an encoded video on a per block basis, the decoding apparatus comprising: a processing circuit; and storage which is electrically connected to the processing circuit, wherein the processing circuit executes: decoding, in a mutually associated manner, a target block which has been subjected to a dequantization and identification information for identifying a quantization matrix set to be used to perform the dequantization on the target block, the quantization matrix set including a plurality of quantization matrices; and performing the dequantization on the target block using a quantization matrix selected from the quantization matrix set which has been identified by the identification information, when encoding a video to generate the encoded video: a quantization matrix set is selected, for each of the predetermined units of the video, from (i) an arbitrary quantization matrix set which is arbitrarily specified and is encoded and (ii) a plurality of default quantization matrix sets which have been respectively defined in advance, are not encoded, and are not included in a bitstream, and the selected quantization matrix set is set as the quantization matrix set to be used to perform quantization on a target block which is subjected to a quantization; each of the plurality of default quantization matrix sets includes at least a first quantization matrix for inter prediction and a second quantization matrix different from the first quantization matrix; and when the quantization matrix set which has been set is the arbitrary quantization matrix set, the arbitrary quantization matrix set is encoded, and when the plurality of default quantization matrix sets include a first set and a second set, respectively, as default quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.
Claim [9]: An encoding apparatus which encodes an image on a per block basis, the encoding apparatus comprising: a processing circuit; and storage which is electrically connected to the processing circuit, wherein the processing circuit executes: setting a quantization matrix set to be used to perform quantization on a target block, the quantization matrix set including a plurality of quantization matrices; performing the quantization on the target block using a quantization matrix selected from the quantization matrix set which has been set; and encoding, in a mutually associated manner, the target block which has been subjected to the quantization and identification information for identifying the quantization matrix set which has been set, wherein, in the setting: a quantization matrix set selected from a plurality of quantization matrix sets is set as the quantization matrix set to be used to perform the quantization on the target block, the plurality of quantization matrix sets including (i) a first quantization matrix set, which is arbitrarily specified and is encoded, and (ii) a plurality of second quantization matrix sets, which have been respectively defined in advance, are not encoded, and are not included in a bitstream; and each of the plurality of second quantization matrix sets includes a quantization matrix having quantization values different from quantization values of a quantization matrix included in any other one of the plurality of second quantization matrix sets, in the encoding, when the quantization matrix set which has been set is the first quantization matrix set, the first quantization matrix set is further encoded, and when the plurality of second quantization matrix sets include a first set and a second set, respectively, as second quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.
Claim [26]: A decoding method for decoding an encoded video on a per block basis, the decoding method comprising: decoding, in a mutually associated manner, a target block which has been subjected to a dequantization and identification information for identifying a quantization matrix set to be used to perform the dequantization on the target block, the quantization matrix set including a plurality of quantization matrices; and performing the dequantization on the target block using a quantization matrix selected from the quantization matrix set which has been identified by the identification information, wherein, when encoding a video to generate the encoded video: a quantization matrix set is selected from a plurality of quantization matrix sets which have been respectively defined in advance, are not encoded, and are not included in a bitstream, and the selected quantization matrix set is set as the quantization matrix set to be used to perform the quantization on the target block; and each of the plurality of quantization matrix sets includes a quantization matrix having quantization values different from quantization values of a quantization matrix included in any other one of the plurality of second quantization matrix sets, and when the plurality of quantization matrix sets include a first set and a second set, respectively, as quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.
Claim [10]: An encoding method for encoding an image in a video on a per block basis, the encoding method comprising: setting a quantization matrix set to be used to perform quantization on a target block, the quantization matrix set including a plurality of quantization matrices; performing the quantization on the target block using a quantization matrix selected from the quantization matrix set which has been set; and encoding, in a mutually associated manner, the target block which has been subjected to the quantization and identification information for identifying the quantization matrix set which has been set, wherein, in the setting: a quantization matrix set selected from a plurality of quantization matrix sets which have been respectively defined in advance, are not encoded, and are not included in a bitstream, and the selected quantization matrix set is set as the quantization matrix set to be used to perform the quantization on the target block; and each of the plurality of quantization matrix sets includes a quantization matrix having quantization values different from quantization values of a quantization matrix included in any other one of the plurality of second quantization matrix sets, and when the plurality of quantization matrix sets include a first set and a second set, respectively, as quantization matrix sets, a first quantization matrix in the first set is different from a second quantization matrix in the second set, the first quantization matrix and the second quantization matrix corresponding to a same block size.




Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing encoding method, decoding method, encoding apparatus, and decoding apparatus by modifying Yoshikawa’s teachings in the present US Patent No.: for the purpose of further encoding the first quantization matrix, thereby improving compression efficiency.


Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter: 
Claims 17-26 of the instant application would be allowable provided obviousness type double patenting rejection above is overcome.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Sato et al. (US Pub. No.: 2014/0072037 A1) discloses image processing device and image processing method. 

	 Maeda (WO 2013089264 A1) discloses image quantization apparatus, method, and program, and image inverse quantization apparatus, method and program.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                         March 4, 2022